CLEMENS, Senior Judge.
Plaintiff bought a gas water-heater from defendant. It did not work and plaintiff sued defendant in the magistrate court for the $350 cost. On defendant’s appeal to the circuit court plaintiff got a $40.01 judgment, the amount he had paid Laclede Gas Company for partial repair. Defendant offered no evidence but now appeals.
From our review of the record and defendant’s brief we conclude under Rule 84.-16(b) V.A.M.R. the lower court’s judgment is supported by substantial evidence and that a detailed opinion would have no prec-edential value. See Murphy v. Carron, 536 S.W.2d 30 [1, 3] (Mo. banc 1978).
Judgment affirmed.
CRIST, P. J., REINHARD and SNYDER, JJ., concur.